DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 11, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (2018/0296372).
Johnson teaches a socket for coupling a prosthetic upper extremity to a residual limb of a user (see par. 0021, transradial).

    PNG
    media_image1.png
    521
    541
    media_image1.png
    Greyscale

The socket 1 comprising: a first socket portion 2 adapted to receive the residual limb of the user therein, the first socket portion having an anterior panel 5 for contacting an anterior surface of the residual limb, a posterior panel 5 for contacting a posterior surface of the residual limb, and at least two side panels 5 for contacting at least two side surfaces of the residual limb; and a tensioning system coupled to the first socket 
Claim 16, see second tensioner 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Veatch (2007/0032884). Evidenced by Cersonsky (2014/0094351) and Armstrong (1,408,157).
Veatch teaches a socket for coupling a prosthetic upper extremity to a residual limb of a user.

    PNG
    media_image2.png
    443
    634
    media_image2.png
    Greyscale

Under inherency, as depicted above, the socket comprising: a proximal socket portion; a distal socket portion coupled to the proximal socket portion by a polycentric joint; wherein the polycentric joint includes a plate having a first end coupled to the proximal socket portion via a first fastener, and a second end coupled to the distal socket portion via a second fastener, so that the proximal socket portion is rotatable relative to the distal socket portion about a first axis passing through the first fastener and about a second axis passing through the second fastener. If not inherent, it would have been obvious to one having ordinary skill in the art to have interpreted the elbow as labeled making the socket having proximal and distal portions. Further, it would have been obvious to one having ordinary skill in the art to have interpreted the plate being polycentric rotatable about first and second axis to yield predictable results. The 
Claim 2, wherein the polycentric joint includes two polycentric joints; one per side or at least it would have been obvious to one having ordinary skill in the art for strength and balance.
Claim 3, the socket of claim 1, wherein the distal socket portion includes a proximal coupling portion (proximal socket) for receiving the residual limb of the user, and a distal linking portion (self-evident) for coupling to the prosthetic upper extremity 112. 
Claim 10, it not inherent, that the proximal socket portion includes at least one adjustable strap, the adjustable strap configured to secure the proximal socket portion to a biceps or triceps area of the user, it would have been obvious to one having ordinary skill in the art to have used to a strap as claimed to have better secured the socket. The examiner provides Armstrong (1,408,157) as evidence, strap (generally 26, 27), that such a strap and function was known it in the art. 

Claims 11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laszczak et al (2021/0113356) in view of Johnson (2018/0296372).
Referring to all embodiments including that of figures 1A-1F, Laszczak et al teaches a socket comprising a first socket portion 1 adapted to receive the residual limb of the user therein, the first socket portion having an anterior panel (one of 2, 7, 13A, 13P, see par. 0068) for contacting an anterior surface of the residual limb, a posterior panel (another of 2, 7, 13A, 13P, see par. 0068) for contacting a posterior surface of the 

    PNG
    media_image3.png
    610
    383
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    589
    341
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    617
    422
    media_image5.png
    Greyscale


However, Laszczak et al fails to teach the socket is for coupling a prosthetic upper extremity to a residual limb of a user.
Johnson also teaches an adjustable prosthetic socket and states:
[0021] As shown in FIGS. 1 and 2, a socket frame (2) may be a rigid form configured to accommodate a residual limb (not shown). One exemplary embodiment may include a transfemoral socket frame, or a socket frame (2) configured to accommodate a residual limb wherein the knee joint has been removed and the individual still has part of the femur or thighbone intact. Additional embodiments not specifically shown may also be contemplated, which may include, but not be limited to: a transhumeral socket frame; a transradial socket frame; a transtibial socket frame; a symes socket frame; a hip disarticulation socket frame; a knee disarticulation socket frame; and a wrist disarticulation socket frame and the like.

It would have been obvious to one having ordinary skill in the art to have utilized the teachings of Johnson that a transfemoral socket can be configured for other socket types including a transradial socket. It would have been obvious to one having ordinary skill in the art to have configured the adjustable socket (see abstract and par. 0001) of Laszczak et al, as taught by Johnson, to couple a prosthetic upper extremity to a residual limb of user.

Claim 16, see first tensioning system 17P, second tension system 17D.

Claim 19, wherein the posterior panel is not directly coupled to the anterior panel and is not directly coupled to the at least two side panels, so that the posterior panel is suspended via the lace of the tensioning system; see figures 1D, 1F, 2, 3, 4. 
Claim 20, wherein the first socket includes a distal linking portion configured to couple to the prosthetic upper extremity, and the anterior panel, the posterior panel, and the at least two side panels are collectively directly coupled to the distal linking portion at no more than three locations; see figures 1F.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, the following is not appreciated: wherein the first socket includes a distal linking portion configured to couple to the prosthetic upper extremity, and the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774